Citation Nr: 0110595	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  99-11 255A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to a compensable rating for right ear fungus 
infection. 


REPRESENTATION

Appellant represented by:	V. Halpine, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This appeal arises from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, that denied a claim for a compensable 
rating for right ear fungus infection.  The veteran has 
appealed to the Board of Veterans' Appeals (Board) for 
favorable resolution.  

The veteran submitted a notice of disagreement (NOD) in March 
1999.  The RO issued a statement of the case (SOC) in April 
1999 and received the veteran's substantive appeal in June 
1999.  

This appeal also arises from a November 1999 RO rating 
decision that determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for right ear hearing loss.  The record 
reflects that in a September 1991 rating decision, the RO had 
denied a claim for service connection for hearing loss and 
that following proper notification of that decision the 
veteran did not appeal.  Thus, that decision became final.  

The veteran submitted an NOD in December 1999.  The RO issued 
an SOC in December 1999 and received the veteran's 
substantive appeal in December 1999. 

The veteran testified before the undersigned member of the 
Board in November 2000.

The issue of a compensable rating for right ear fungus 
infection will be addressed in the Remand portion of the 
decision.

In a June 1999 substantive appeal, the veteran reported 
constant ear ringing, possibly due to active service.  This 
is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  A September 1991 rating decision denied service 
connection for hearing loss.  

2.  The veteran was provided notice of procedural and 
appellate rights by a letter dated in October 1991; however, 
he did not file an appeal.  

3.  Evidence has been submitted since the September 1991 
rating decision that has not previously been considered and 
is so significant that it must be considered to fairly decide 
the merits of the claim.

4.  A current right ear hearing loss disability is related to 
exposure to loud noise during active service.


CONCLUSIONS OF LAW

1.  The RO's September 1991 decision denying service 
connection for hearing loss is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (1992).

2.  New and material evidence has been submitted since the 
RO's final decision; the claim for service connection for 
right ear hearing loss is reopened.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2000).

3.  Right ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); § 5107 (as 
amended by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107)); 38 C.F.R. §§ 3.303, 3.385 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

As noted in the introduction, the RO denied the claim in 
September 1991.  The veteran was provided notice of that 
action and of his procedural and appellate rights; however he 
did not timely appeal and that decision became final.  
38 C.F.R. § 3.160(d) (1992).  When a claim has been 
disallowed by the RO, it may not thereafter be reopened 
unless new and material evidence is submitted.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.104(a).  

New and material evidence is evidence that has not been 
previously submitted to agency decision makers that bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant and 
that, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
Hodge, the United States Court of Appeals for the Federal 
Circuit stressed that newly submitted evidence could be 
material if it resulted in a more complete record for 
evaluating the claim.  The credibility of the newly submitted 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 
513 (1992).  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The evidence considered in the September 1991 rating decision 
consists of service medical records (SMRs), VA medical 
records and the veteran's claim.  This evidence will be 
briefly summarized.  

The veteran's SMRs reflects that he had normal bilateral 
hearing at the time of enlistment in September 1942.  He was 
treated for right otitis media in January 1944.  Acute right 
ear deafness was noted at that time.  His hearing was again 
tested in November 1945 at the time of separation.  He had 
normal bilateral hearing at that time as evidenced by watch 
test at 40 inches, coin click test at 20 feet, whispered 
voice test at 15 feet, and normal voice test at 15 feet.  

VA outpatient treatment reports dated in 1990 and 1991 do not 
reflect any relevant information concerning the veteran's 
hearing.  

In June and September 1991, the veteran requested that his 
right ear be re-evaluated, which the RO interpreted as a 
claim for service connection for right ear hearing loss and 
for re-evaluation of the service-connected right ear fungus 
infection.

The relevant evidence added to the record since the September 
1991 rating decision includes VA and private medical evidence 
and the veteran's testimony and claims.  The Board must 
review this evidence to determine whether any of this 
evidence is new and material evidence as the RO has done. 

As noted above, newly submitted evidence is material if it 
results in a more complete record for evaluating the claim.  
Applying this standard, the Board finds that there is new and 
material evidence.  A July 1992 VA audiometry report is new 
and material because it provides the first medical evidence 
of the veteran's true hearing level since his 1945 hearing 
test.  Obviously, this results in a more complete record for 
evaluating the claim.  Its credibility is presumed.  Justus, 
3 Vet. App. at 513.  It follows then that regardless of other 
evidence submitted since the September 1991 rating decision, 
the claim must be reopened.  

II.  Service Connection

In order to establish service connection for a disability, 
the evidence must show it resulted from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1137 (West 1991); 38 C.F.R. § 3.303 (2000).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2000).

The regulation which operates to establish when measured 
hearing loss is a disability for which compensation may be 
paid, provided that requirements for service connection are 
otherwise met, does not preclude service connection for 
current hearing disability where hearing was within normal 
limits on audiometry testing at separation from service; when 
audiometry test results at separation from service do not 
meet regulatory requirements for establishing disability, a 
veteran may establish service connection for current hearing 
disability by submitting evidence that current disability is 
causally related to service.  Hensley v. Brown, 5 Vet. App. 
155, 164 (1993). 

The veteran testified that he was in the gymnasium about one-
half mile from a munitions explosion, that part of the roof 
was blown off, and that soon thereafter he perceived noise 
and hearing difficulty in his right ear.  Service documents 
show he was assigned to Port Chicago Naval Magazine, and the 
Board takes notice of the catastrophic explosion there on 
July 17, 1944.  Years later, his hearing decreased on a more 
permanent basis.  A July 1993 VA audiologist reported both 
right and left puretone thresholds that appear to meet VA 
criteria for hearing loss disability, although the 
audiologist considered the results unreliable.  In May 1999, 
a private medical doctor measured the veteran's hearing and 
found severe to profound right ear hearing loss.  The doctor 
found the right ear hearing loss to "be compatible with a 
noise sustained damage as stated in the clinical history."  
That history included exposure to the explosion during WW II 
as described.  The Board finds that the veteran's testimony 
concerning his history of noise exposure is credible and 
therefore accepts his testimony in that regard.  Because his 
private examiner has linked his hearing loss to noise 
exposure, no further medical opinion will be needed to tip 
the scales in his favor.  Service connection for right ear 
hearing loss must therefore be granted.

ORDER

1.  New and material evidence having been submitted, the 
application to reopen a claim of entitlement to service 
connection for right ear hearing loss is granted.

2.  Service connection for right ear hearing loss is granted.  



REMAND

The disability rating ultimately assigned for right ear 
fungus infection must include consideration of Diagnostic 
Code 6200, which was revised effective June 10, 1999.  The 
prior version of Diagnostic Code 6200 provides that otitis 
media, suppurative, chronic, is rated 10 percent disabling 
during the continuance of the suppurative process and further 
provides that this rating is to be combined with ratings for 
loss of hearing.  38 C.F.R. § 4.87a, Diagnostic Code 6200 
(effective prior to June 10, 1999).  

Thus, the rating issue is inextricably intertwined with, and 
cannot be resolved prior to assignment of, the disability 
rating for service-connected right ear hearing loss.  Board 
adjudication of this issue prior to RO evaluation of right 
ear hearing loss would violate the prejudice safeguard set 
forth in Bernard v. Brown, 4 Vet. App. 384 (1993).  

The rating criteria were revised effective June 10, 1999, 
which was during the course of the veteran's appeal.  When a 
regulation or rating criteria are changed during the course 
of an appeal, the criteria that are more advantageous to the 
veteran should be applied.  Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  See also VAOPCGPREC 3-2000 for additional 
limitations.  

For the aforementioned reasons, the case is REMANDED to the 
RO for the following actions:

1.  Following RO consideration of a 
disability rating for right ear hearing 
loss, the RO should re-evaluate the claim 
for an increased rating for right ear 
fungus infection.

2.  If the benefit sought on appeal 
remains denied, the RO should issue a 
supplemental statement of the case (SSOC) 
to the veteran and his representative.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The RO must 
consider both the prior and revised 
version of the rating schedule and apply 
the holding of Karnas, supra.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain further development and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

